UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1032


CAROLYN SONGER AUSTIN, f/k/a Carolyn Bair,

                Plaintiff – Appellant,

          v.

INVESTORS TITLE INSURANCE COMPANY,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Richard M. Gergel, District Judge.
(9:09-cv-01702-RMG)


Submitted:   October 19, 2011             Decided:   November 8, 2011


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert E. Austin, Jr., ROBERT E. AUSTIN, JR. LAW OFFICES,
Leesburg, Florida, for Appellant.       Robert P. Wood, ROGERS
TOWNSEND & THOMAS, PC, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Carolyn       Songer    Austin       appeals       the   district       court’s

order    granting       summary       judgment      to     Investors     Title     Insurance

Company (“Investors”) in Austin’s civil action seeking damages

from Investors based on its failure to defend her title in an

action     in    South        Carolina        state       court    (“the       state     court

litigation”).         Austin argues on appeal that the district court

erred in granting summary judgment to Investors.                          We affirm.

               Investors argued below that the doctrine of collateral

estoppel       should    apply        based    on     the    district         court’s    prior

determination           in     Investors           Title      Ins.       Co.     v.       Bair,

No. 9:05-cv-01434-PMD             (D.S.C.          Apr.     26,      2007)      (“the     Bair

action”), aff’d, 296 F. App’x 332 (4th Cir. 2008) (No. 07-1688),

that Austin had created a risk to her title such that Investors

was not obligated to defend her in the state court litigation.

Review of a district court’s decision on collateral estoppel

presents a legal issue we review de novo.                           Tuttle v. Arlington

Cnty. Sch. Bd., 195 F.3d 698, 703 (4th Cir. 1999) (per curiam).

Further, federal law controls our assessment of the preclusive

effect    of    the     earlier       federal      judgment       in    the    Bair     action.

Keith v. Aldridge, 900 F.2d 736, 739 (4th Cir. 1990).

               We have reviewed the record and the parties’ briefs

and conclude that the district court properly granted summary

judgment to Investors.            The dispositive issue in the Bair action

                                               2
was whether Investors had a duty to defend Austin’s title in the

state court litigation.               The district court determined in the

Bair action that Investors had no such duty because Austin knew

of risks to her title that did not appear in the public records

and of which Investors was understandably ignorant.                           Because the

issue on which Investors sought preclusion in the subject action

was conclusively determined in the Bair action, the district

court’s invocation of collateral estoppel was not error.

             Austin      also    asserts       that     summary     judgment     was   not

properly granted in Investors’ favor because the district court

“weighed evidence in contravention of this court’s admonitions.”

However, Austin fails to support this claim in accordance with

Fed.    R.   App.       P.    28(a)(9)(A)          (“[T]he   [appellant’s]       argument

. . . must contain . . . appellant’s contentions and the reasons

for them, with citations to the authorities and parts of the

record on which the appellant relies.”).                          Accordingly, we deem

this claim waived.            Wahi v. Charleston Area Med. Ctr., Inc., 562
F.3d 599, 607 (4th Cir. 2009).

             Finally, Austin presents several arguments challenging

the correctness of the district court’s judgment in the Bair

action.         These     arguments      are       barred    by    principles     of   res

judicata because Austin could have but failed to raise them in

her    appeal    of     the    Bair   action.         Accordingly,       we   affirm   the

district     court’s         judgment.      We       dispense     with   oral    argument

                                               3
because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                        AFFIRMED




                               4